Rose, J.
This is an action by a patentee to redeem from a tax sale a quarter section of land in Morrill county *153and to quiet his title on the ground that the tax deed was void. Title by adverse possession was pleaded as a defense, in addition to a denial of the facts constituting the plea of the invalidity of the treasurer’s-deed. From a judgment of dismissal, plaintiff has appealed.
The controversy is between plaintiff and defendant Alanson O. Taylor, who acquired the interests of the purchasers at the tax sale. December 22, 1893, plaintiff procured his final receipt for his entry, and the. patent was issued January 2, 1895. The land was sold October 13, 1900, by the county treasurer at private tax sale for delinquent taxes for the years 1894 to 1898, inclusive, and the treasurer’s certificate was issued on the day of the sale. The tax deed was issued September 28, 1903. At a former trial the district court dismissed the action on the ground that Taylor .had established his plea of adverse possession, but the supreme court held otherwise, and remanded the cause for a determination of the validity of the tax deed. Opp v. Smith, 96 Neb. 224. A second trial resulted also in a dismissal of the action, and plaintiff has again appealed.
Taylor insists that the judgment below should be affirmed on the ground that the action is barred by the special statute of limitations embodied in the revenue law. If this point is well taken, the consideration of other questions becomes unnecessary. The treasurer sold the land October 13, 1900, under the revenue law of 1879. Comp. St. 1889, ch. 77, art. I. The treasurer’s deed was executed September 28, 1903, when the revenue law of 1903 was in force. Comp. St. 1903, ch. 77, art. I. Taylor and his grantors have been in possession since September 28, 1903; plaintiff in the meantime residing in Cass county. The revenue law of 1879 provided: “No action for the recovery of real property sold for non-payment of taxes shall lie, unless the same be brought within three years after the treasur*154er’s deed is made.” Comp. St. 1889, ch. 77, art. I, see. 134. This is followed by a proviso having no application to the present inquiry. The revenue law-of 1903 contains practically the same provision, except that the period is five years' instead of three. Comp. St. 1903, ch. 77, art. I, sec. 230. After the supreme court, on the former appeal, had remanded the cause for further proceedings in the district court, Taylor filed an amended answer, in which he pleaded the special statute of limitations, and alleged that, though the treasurer’s deed was made September 28, 1903, this action to recover the land was not commenced until December 1, 1910. The record shows that plaintiff did not begin his suit within the time limited by eithc-r of the revenue laws cited. Plaintiff argues that Taylor is not entitled to the benefit of the special statute of limitations, for the asserted reason that the treasurer’s deed is not valid on its face, citing Housel v. Boggs, 17 Neb. 94; Bendexen v. Fenton, 21 Neb. 184. It is argued that two fatal defects appear on the face of the deed — absence of a treasurer’s seal and failure to recite that the land had been previously “offered at public sale and not sold for want of bidders.” For wánt of- a seal, no valid treasurer’s deed could be executed under the act of 1879. The treasurer’s deed in controversy did not contain the recital mentioned. The treasurer had authority to make the sale. Before he executed the deed the legislature passed new laws preserving to purchasers at tax sales all rights which had accrued under the old law and authorizing a treasurer’s seal. Comp. St. 1903, ch. 77, art. I, sec. 242; ch. 83, art. IV, sec. 5. A valid sale could be made under the old law, and a valid deed could be executed under the new.
Plaintiff insists, however, that the record contains no evidence of the use of an official seal. The point is not well taken. The original deed could not be found, and a copy certified from the county records was introduced *155in evidence. Though a reproduction of the seal itself does not appear on the copy, it hears the word “seal,” •and contains the clause “given under my hand and official seal.” This was sufficient. Colvin v. Republican Valley Land Ass’n, 23 Neb. 75.
1. Taxation: Tax Deed: Evidence. A tax deed issued under the act of 1903 upon a private tax sale made under the act of 1879, and which does not contain the statement that the land was first offered at public sale, is not of itself sufficient proof that the sale was in that respect in compliance with the law under which it was made.
2. -: Sale foe Taxes: Redemption: Limitations. Such deed so issued will not start the running of the five-year statute of limitations against an action to redeem.
Is the deed void on its face because it does not contain the recital, “such lands having been offered at public sale and not sold for want of bidders!” The land was sold under a law which had been repealed before the deed was executed. The rights of the purchaser were preserved by the new law, which did not require such a recital in the deed. The deed, when executed, conformed to the requirements of the statute then in force. It does not show that plaintiff was deprived of any right granted by either law. It is, therefore, (valid on its face, within the meaning of the special statute of limitations.
It follows that the action is barred and that the dismissal is without error.
Affirmed.
Sedgwick, J., not sitting.